DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 27 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,712,319 B2, 10,509,016 B2, 9,823,227 B2 and 9,530,635 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (Kim et al, “Liquid Chromatography-Tandem Mass Spectrometry for Quantification of Lacosamide, an Antiepileptic Drug, in Rat Plasma and its Application to Pharmaokinetic Study”, Biomedical Chromatography, vol. 26 (3), p. 371-376, 2011) in view of Armbruster (Armbruster and Fry, “Limit of Blank, Limit of Detection and Limit of Quantitation”, Clin. Biochem Rev., 2008 Aug: 29 (Suppl 1): S49-S52).
Regarding claim 1, Kim teaches a method of determining the amount of lacosamide in a sample, said method comprising:
Purifying lacosamide from said sample by high performance liquid chromatography (p. 372 col. 1, “LC/MS/MS Analysis”);
Ionizing lacosamide and an internal standard (calibration standard, p. 372 col 1 “Preparation of calibration standards and quality control solutions”) to produce at least one lacosamide ion and at least one internal standard ion detectable by mass spectrometry;
Determining the amount of said lacosamide ion and the amount of said internal standard ion by mass spectrometry (MS/MS, p. 372 col. 2 paragraph 1); and
Comparing the amount of said at least one internal standard ion to determine the amount of lacosamide ion in the sample (quantification, p. 372, col. 2 paragraph 1).
	Kim does not teach that the method has a lower limit of quantitation between 20g/ml and 0.5g/ml, inclusive. 
However, Kim teaches an LLOQ lower than the claimed range (0.3 ng/mL, p. 376 Conclusions), meaning one of ordinary skill in the art could easily adjust the analysis to be less sensitive than that of Kim by adjusting the process parameters such as a detector sensitivity or alternately by simply adjusting the standard by which the LLOQ is judged (LLOQ depends on “predefined goals for bias and imprecision”, Armbruster Summary, which are inherently subjective and set by the researcher) in order to eliminate any potential noise or imprecision with no unexpected result.
	Regarding claim 2, Kim teaches that the mass spectrometry is tandem mass spectrometry (p. 372 col. 1, “LC/MS/MS Analysis”)
Regarding claim 3, Kim teaches that the sample is a body fluid (rat plasma, p. 372 col. 1 “Sample Preparation”).
	Regarding claim 4, Kim teaches that the sample is plasma.
	Regarding claim 6, Kim teaches that the ionizing is conducted in positive ion mode (p. 372 col. 2 paragraph 1).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Armbruster and Blakely (US 20070199084 A1) and in further view of Cawello (US 20130251813 A1).
Regarding claim 5, Kim and Armbruster teach all the limitations of claim 1 as described above.  Kim does not teach that the internal standard is lacosamide-D3.
Blakely teaches that it is known in ESI tandem mass spectroscopy to use an isotope labeled version of an analyte as an internal standard (paragraph 103).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim to have lacosamide-D3 as the internal standard, based on the teaching of Blakely that it is common to select an isotope-labeled version of the analyte as the internal standard in mass spectrometry, and the teaching of Cawallo that deuterated lacosamide can be easily prepared by “conventional procedures using appropriate isotopic variations of the reagents” (paragraph 136).  The specific selection of lacosamide-D3 would be a matter of selection from a set of known equivalents (the isotopic variations of lacosamide) with a reasonable expectation of success and no unexpected result. (MPEP 2143 I E [R-10.2019]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 September, with respect to the rejection of claim 1 in view of Kim alone has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kim and Armbruster as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID E SMITH/Examiner, Art Unit 2881